Citation Nr: 1216262	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hearing loss, to include whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating greater than 10 percent for a seborrheic dermatitis/folliculitis of the scalp ("skin disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012.  The hearing transcript has been associated with the claims file.

The request to reopen the claim of service connection for hidradenitis suppurativa has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A claim of service connection for hearing loss was denied in an April 1999 rating decision.  Evidence presented since the April 1999 decision relates to an unestablished fact necessary to substantiate the claim of service connection.

2.  Hearing loss onset during service.

3. Tinnitus onset during service.  

4.  The skin disability does not affect at least 20 percent of entire body or exposed areas, require systemic therapy, or result in tissue loss or limitation of function.

CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of service connection for hearing loss has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection of hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

4.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

5.  The criteria for a rating greater than 10 percent for a skin disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118 Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Service connection was previously denied for hearing loss in an April 1999 decision.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection was previously denied because although the evidence demonstrated the existence of hearing loss, as defined by VA, it did not suggest that the hearing loss was related to service.   Evidence obtained in conjunction with the application to reopen includes the Veteran's testimony that he was first treated for hearing loss, and first received hearing aids, approximately 18 months after leaving service.  This testimony is "new" in that it was previously unseen.  Furthermore, when considered in conjunction with the evidence of diminished hearing acuity during service, to include audiometric levels indicative of hearing loss in 1969, it is material:  it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a link between the hearing loss and service, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the November 2010 supplemental statement of the case considered the claim on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303 , 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).

The Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The October 1960 entrance examination reflects normal clinical findings for the ears, normal hearing on whispered voice testing, and a negative history as to ear trouble or running ears.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).  The September 1964 and March 1965 examination records reflect normal clinical findings for the ears and normal hearing on whispered voice testing.  

Audiometric testing was conducted in January 1966.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.  The Veteran had puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
0 (10)
0 (10)
10 (15)
LEFT
-5 (10)
0 (10)
0 (10)
15 (25)
15 (20)

A March 1969 examination record reflects normal clinical findings for the ears.  Audiometric testing was conducted, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
30
LEFT
0
10
10
15
40

March 1976 and January 1977 examination records reflect normal clinical findings for the ears and normal hearing on whispered and spoken voice testing, and the January 1977 examination record reflects negative history as to hearing loss or ear trouble.  

The October 1980 separation examination record reflects normal clinical findings for the ears and a negative history as to ear trouble or hearing loss.  Audiometric testing was conducted which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
30
25
LEFT
0
5
5
5
15

An October 1986 VA examination record indicates that no hearing loss was noted.  

An October 1987 treatment record reflects the Veteran's negative history as to problems with hearing.  

In September 1998, the Veteran reported that he was first treated for hearing loss in 1994.  See September 1998 claim.    

An October 1998 VA examination record reflects the Veteran's history of in-service noise exposure due to weapons fire and jet noise.  The Veteran indicated that he did wear ear protection when he was exposed to weapons fire and jet noise in general, but not when exposed to weapons fire in Vietnam.  He reported that after-service he worked in a shipyard but indicated that he wore ear protection whenever he was exposed to loud noises.  The Veteran also reported weekly episodes of tinnitus, which he indicated onset during service.  Examination revealed hearing loss, as defined by VA.  

A May 2007 hearing transcript reflects the Veteran's testimony that he was first treated for hearing loss approximately five to six years after separation.  He testified that he had in-service noise exposure, particularly noise from jets; he denied post-service "loud" noise exposure.  

In May 2008, a private audiologist submitted a statement.  The audiologist, who noted that she had reviewed the 1969 and 1980 audiometric screens, indicated that because the screens were performed on the same day as physicals, she could assume that the Veteran's ear canals were clear, tympanic membranes intact, and middle ears free of abnormality.  The audiologist reported that the standard error for an audiometer was +/- 5 decibels.  The audiologist noted that the 1980 audiogram showed a 10 decibel improvement in hearing acuity at 3000 Hz in the right ear and a 25 decibel improvement at 4000 Hz in the left ear.  She explained that with the exception of hearing loss due to high doses of aspirin, documented reversal in hearing loss is rare and that while the five to 10 decibel improvements could be accounted for through standard patient error and/or equipment error in combination with the possibility of a less-than-ideal testing, the validity of the 25 decibel improvement in the left ear remained questionable.  She reported that without being present at either testing or being able to account for the possibility of any of the variables listed above, including the Veteran being exposed to noise prior to either test, she was unable to make a statement as to which screen may be more accurate and why.  See Moore statement.  

In October 2008, the Veteran reported that he was first realized he was having trouble "hearing properly" in 1982.  He indicated that he was later treated by VA for hearing loss and provided hearing aids.  He denied receipt of a hearing exam at separation.  He reported a history of constant tinnitus since 1985.  See October 2008 statement. 

A February 2010 VA examination record reflects the Veteran's history of noise exposure during and after service.  He also reported intermittent tinnitus since 1962.  Examination revealed hearing loss, as defined by VA.  After examination and review of the record, the examiner stated that it was less likely as not that the Veteran's hearing loss was related to military noise exposure.  The examiner noted that this opinion was based on the Institute of Medicine report which concluded that noise-induced hearing loss occurred immediately, that the Veteran had hearing within normal limits at the time of separation, and that the Veteran had significant noise exposure during and after service.  

A March 2012 hearing transcript reflects the Veteran's history of tinnitus during service and intermittent tinnitus since service.  He testified that approximately one year after separation, he realized his hearing was diminished and that approximately six months later (or 18 months after separation) he underwent hearing testing at a local store and bought hearing aids.  He additionally testified that although he had post-service occupational noise exposure, it was not as significant as his in-service noise exposure.  

After review of the evidence, the Board finds service connection is warranted for bilateral hearing loss based on the evidence that hearing loss onset during service.  The Board acknowledges that the Veteran's hearing was "normal" at separation, that the Veteran had post-service noise exposure, that the Veteran has provided varying (and thus non-credible and non-probative) accounts of when he first noticed hearing loss, and that a VA examiner has provided a negative opinion.  However, based on the evidence of diminished hearing acuity in 1966 and 1980, the audiometric findings of "hearing loss" in 1969, and the Veteran's competent and credible history of in-service noise exposure, and resolving all doubt in favor of the Veteran, the Board finds the evidence is in equipoise as to whether the hearing loss is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).

Service connection is also warranted for tinnitus.  The Board acknowledges that the evidence of record does not document evidence of tinnitus during service.  However, the Veteran is competent to report that he developed tinnitus during service and that he had had tinnitus since service, and the Board finds the Veteran's history credible and consistent with the nature of his service.  See 38 C.F.R. § 3.159(a)(2); Layno, supra; Jandreau, 492 F.3d at 1372 (the layperson may be competent to identify the condition where the condition is simple).  Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds service connection is warranted.  

Increased Rating

Service connection was established for a skin disability, characterized as folliculitis/ seborrheic dermatitis of the scalp, in a March 1987 rating decision.  A 10 percent disability evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  In September 2005, the Veteran filed a claim for increased rating.  The Board notes that on September 23, 2008, VA amended certain criteria for evaluating the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  In this case, the claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A November 2005 VA examination record reflects the Veteran's history that his head got sore and tender "now and then."  He denied treatment specific to the scalp, though he indicated that he was on medication for hidradenitis.  Examination of the scalp revealed no active lesions.  There was some thickness in the left occipital area but no activity.  The Veteran was diagnosed with probable seborrheic dermatitis by history, inactive.  He was also diagnosed with hidradenitis suppurativa of rectal and perineal area, encompassing less than five percent of the total body and 0 percent of the exposed areas.  

At a May 2007 hearing before a decision review officer (DRO), the Veteran reported flare-ups, characterized by bumps, on his scalp "maybe once a month."  He testified that the flare-ups lasted a few days.  

A July 2008 VA treatment record reflects the Veteran's three month history of lesions on the chin, cheeks, neck, and nose.  The Veteran reported that the lesions did not itch or cause pain.  Examination revealed numerous hypopigmented, mildly erthematous firm papules on the chin, cheeks, nose, and neck, several of which had excoriation and crusting.  The Veteran was diagnosed with folliculitis and instructed to use a clindamycin solution and benzyl peroxide on the affected areas.  An October 2008 VA treatment record indicates that the folliculitis was nearly cleared.  

A February 2010 VA examination record reflects the Veteran's history of intermittent bumps on the scalp, which got sore and sometimes drained.  The record notes that there were no systemic symptoms.  Examination revealed that greater than five percent but less than 20 percent of exposed areas were affected and less than five percent of the total body area was affected.  Examination also revealed a horizontal scar at the base of the neck (measuring 8cm by 1cm), a keloidal scar on the left scalp (5cm x 0.5cm), and several keloidal scars on the anterior and crown of the scalp (2cm x 0.5cm).  There was no active scaling or folliculitis.  The Veteran was diagnosed with history of seborrheic dermatitis, not currently active, and history of folliculitis of scalp, not currently active though [Veteran] left with multiple scars."  

The skin disability is rated under Diagnostic Code (DC) 7806.  DC 7806 provides a higher (30 percent) rating for dermatitis or eczema that affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the previous 12 month period.  The evidence indicates that the skin disability affects less than 20 percent of the entire body and less than 20 percent of exposed areas:  although the record includes one flare-up involving the face and neck, the skin disability is otherwise limited to the scalp, and there is no suggestion, to include history, of the involvement of at least 20 percent of exposed areas.  Additionally, there is no evidence of the use of systemic therapy for this skin disability; in fact, the evidence indicates that the Veteran does not receive treatment for his scalp condition.  Consequently, a higher rating is not warranted under DC 7806.  

The Board has considered whether a higher rating is warranted under alternative rating criteria, but finds none is applicable based on the absence of evidence of tissue loss or limitation of function secondary to the skin disability.  See 38 C.F.R. § 4.118.  

The Board has also considered whether extraschedular consideration is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the skin disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that skin disability is manifested by at most monthly flare-ups which generally only involve the scalp and which have not resulted in tissue loss or limitation of function.  The Board acknowledges that the Veteran has reported having recurrent surgeries based on his skin disability.  Review of the record clarifies that these surgeries were performed for a distinct skin condition, however, namely the nonservice-connected hidradenitis suppurativa.  The effects of the Veteran's skin disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not indicated that he does not work because of this skin disability, however.  Thus, Rice is inapplicable since there is no evidence of unemployability due to the skin disability.

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).

The Board is granting in full the benefit sought on appeal of the claim to reopen and the claims for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

As for the claim for increased rating, the Veteran received notice in September 2005 and March 2006 and the claim was subsequently readjudicated, most recently in the March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The duty to assist has also been satisfied.  All post-service treatment records and reports related to the skin disability that have been identified by the Veteran have been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Additionally, the Veteran was afforded a VA examination which is adequate for rating purposes:  the examiner elicited a medical history from the Veteran, and conducted the appropriate examination, and the Veteran has not contended that the examination was inadequate.  The Board acknowledges that the examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history.  As this is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination was adequate for rating purposes.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened and service connection is granted.

Service connection for tinnitus is granted.

A rating greater than 10 percent for a skin disability is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


